Citation Nr: 1648490	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-00 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.

[A separate Board document addresses the following issues: entitlement to a disability rating in excess of 30 percent for pseudofolliculitis barbae for the period beginning February 23, 2012; entitlement to service connection for carpal tunnel syndrome with cubital tunnel syndrome, left upper extremity (claimed as neuropathy), claimed as secondary to service-connected right foot disability; entitlement to service connection for carpal tunnel syndrome with cubital tunnel syndrome, right upper extremity (claimed as neuropathy), claimed as secondary to service-connected right foot disability; entitlement to service connection for cervical spondylosis wit Klippel-Feil syndrome at C2-3 (claimed as neck condition), claimed as secondary to service-connected right foot disability; entitlement to service connection for radiculopathy, left upper extremity (claimed as neuropathy), claimed as secondary to service-connected right foot disability; entitlement to service connection for bilateral knee osteoarthritis, claimed as secondary to service-connected right foot disability; entitlement to service connection for degenerative joint disease of the left hip; entitlement to service connection for left foot hallux valgus with pes planus, claimed as secondary to service-connected right foot disability; and entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to May 1977, with additional service in the Reserves.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 administrative decision by the Vocational Rehabilitation and Counseling Division of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at his local RO (Travel Board hearing).  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board has before it, and has reviewed, Volumes I and II of the Veteran's vocational rehabilitation file, in addition to two folders labeled "Documents 1992-2006" and "Documents 2007-2009."  Entries in the Veterans Appeals Control and Locator System (VACOLS) indicate the RO issued a decision denying the Veteran's claim for vocational rehabilitation benefits in February 2013.  The Veteran is noted to have filed a notice of disagreement (NOD) with the decision in March 2013.  Entries show the RO issued a statement of the case (SOC) continuing its denial in February 2014, and the Veteran filed Form 9 in February 2014.  However, the record before the Board does not contain a copy of any adjudicative determination made by the RO in February 2013 relating to this claim, or a copy of the NOD, SOC, or Form 9.

Due to the absence of the above-noted relevant records, the Board finds the record contains insufficient information to allow for adjudication of the Veteran's claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should conduct a search for the documents missing from the Veteran's vocational rehabilitation file, to include the RO's February 2013 adjudication of the Veteran's claim, the March 2013 NOD, the February 2014 SOC, the February 2014 VA Form 9, and any other documents relating to the claim on appeal.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, if appropriate, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



